DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 03/09/2021 has been entered and considered by the examiner.
Allowable Subject Matter
Claims 12-18, 20-21 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Applicant has incorporated the allowable subject matter of the objected dependent claim 19 including all limitations into independent claims 12, 20, and 21 as requested by the Examiner to allow the independent claims to meet the condition for allowance by overcoming the current prior art references such that a touch sensitive display device displays image data wherein the image data are only analyzed when the image data remain unchanged for at least a predefined period of time as disclosed in the Applicant’s disclosure in paragraph [0015].
References Cited
	Van Os et al (U.S Pub: 20070157089) is cited to teach detecting a user making a point of contact with the touch-sensitive display at a first position corresponding to a first icon in the one or more icons and detecting movement of the point of contact to a second position of the touch-sensitive display; and responding to detecting the point of 
However, Van Os does not disclose a touch sensitive display device displays image data wherein the image data are only analyzed when the image data remain unchanged for at least a predefined period of time.
	Omernick et al (U.S Pub: 20080082930) is cited to teach A portable multifunction device displays a first widget on a touch screen and detects a first gesture on a settings icon on the first widget.  In response to the first gesture, the device displays user-adjustable settings for a plurality of widgets, including settings for the first widget.  The device detects one or more additional gestures to change one or more settings for one or more widgets in the plurality of widgets.  In response to the additional gestures, the device changes one or more settings for other widgets, including changing one or more settings for a respective widget other than the first widget.  Upon detecting a widget selection gesture and a finishing gesture on the touch screen, the device displays a second widget in the plurality of widgets other than the first widget.
However, Omernick does not disclose a touch sensitive display device displays image data wherein the image data are only analyzed when the image data remain unchanged for at least a predefined period of time.
	Herz et al (U.S Pub: 20090178008) is cited to teach a touch screen display includes: displaying a first set of a first plurality of icons in a first area of the touch screen display, wherein the first plurality of icons includes a plurality of sets of icons that are separately displayed in the first area of the touch screen display; displaying a 
However, Herz does not disclose a touch sensitive display device displays image data wherein the image data are only analyzed when the image data remain unchanged for at least a predefined period of time.
	Lee et al (U.S Pub: 20160124626) is cited to teach a communication interface configured to receive UI information set in another terminal device; input circuitry configured to receive selection of at least one UI setting to be applied to the terminal device from among UIs set in another terminal device based on the received UI information; a controller configured to set a UI of the terminal device based on the selected UI setting of the another terminal device; and a display configured to display the set UI.
However, Lee does not disclose a touch sensitive display device displays image data wherein the image data are only analyzed when the image data remain unchanged for at least a predefined period of time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S NOKHAM whose telephone number is (571)270-3853.  The examiner can normally be reached on Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 5712727776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/KE XIAO/Supervisory Patent Examiner, Art Unit 2627